                 Case 3:18-cv-05277-RBL Document 98 Filed 02/27/20 Page 1 of 4




 1                                                                  The Honorable Ronald B. Leighton
 2
 3
 4
 5
 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT TACOMA
 8    SEAN WILSON, individually and on behalf of
      all others similarly situated,
 9                                                          No. 3:18-cv-05277-RBL
                                Plaintiff,
10                                                          JOINT STATUS REPORT
            v.
11
      PLAYTIKA, LTD., an Israeli limited
12    company, and
      CEASARS INTERACTIVE
13    ENTERTAINMENT, LLC, a Delaware
      limited liability company,
14
                                Defendants.
15
16          Pursuant to Dkt. 85, the Parties submit the following Status Report:
17          1.       On April 26, 2019, the Court granted Defendant Playtika Ltd.’s Motion for
18   Certification Pursuant to 28 U.S.C. § 1292(b) and for a Stay Pending Appeal. See Dkt. 85.
19          2.       The Order (i) “permitted [Playtika] to seek an interlocutory appeal of this Court’s
20   Order Denying Playtika’s Motion to Dismiss” and (ii) ordered that:
21          “All proceedings in this case are hereby STAYED pending resolution of the appeals in
22   the following related cases:
23
24
25
26
                                                                      TOUSLEY BRAIN STEPHENS PLLC
     JOINT STATUS REPORT                                                 1700 Seventh Avenue, Suite 2200
     Case No. 18-cv-005277-RBL - 1                                           Seattle, Washington 98101
                                                                       TEL. 206.682.5600 • FAX 206.682.2992
                 Case 3:18-cv-05277-RBL Document 98 Filed 02/27/20 Page 2 of 4




 1                •   Benson v. Double Down Interactive, LLC, No. 2:18-cv-00525-RBL (W.D. Wash.
 2                    Apr. 9, 2018), appeal filed, No. 18-36015 (9th Cir. Dec. 6, 2018); and
 3                •   Wilson v. Huuuge, Inc., No. 3:18-cv-05276 (W.D. Wash. Apr. 6, 2018), appeal
 4                    filed, No. 18-36017 (9th Cir. Dec. 6, 2018).” Id. at 1-2.
 5          3.        The Court further ordered the Parties to file a joint status report indicating the
 6   status of this case within seven (7) days of the resolution of those appeals.

 7          4.        On December 20, 2019 the Ninth Circuit affirmed the Court’s denial of the
 8   defendant’s motion to compel arbitration in Wilson v. Huuuge Inc. The Circuit’s mandate issued
 9   on January 13, 2020.
10          5.        On January 29, 2020, the Ninth Circuit affirmed the Court’s denial of the
11   defendant’s motion to compel arbitration in Benson v. Double Down Interactive, LLC. The
12   Circuit’s mandate issued on February 20, 2020.
13          5.        The Parties now have differing views on the status of this case.
14          6.        Plaintiff Sean Wilson believes that the stay is now, or should be, lifted. When
15   the Court stayed this case at Dkt. 85, it held that the “proceedings in this case are hereby
16   STAYED pending resolution of the appeals in the following related cases: Benson v. Double
17   Down Interactive, LLC [and] Wilson v. Huuuge, Inc.” Both appeals have now been resolved, and

18   the Court’s orders denying the respective defendants’ motions to compel arbitration were
19   affirmed. And to the extent that the stay has not been automatically lifted, Plaintiff believes that
20   the Court should enter an order lifting the stay, given that the Ninth Circuit’s orders in the
21   Huuuge and Double Down cases foreclose Playtika’s petition.
22          7.        Defendants believe that the case should continue to be stayed. By order of July
23   17, 2019, the Court of Appeals acted on Playtika Ltd’s petition for interlocutory relief, staying
24   consideration of the petition until after it resolved the Double Down Interactive and Huuuge
25   appeals. Defendants expect that, now that those appeals have been decided, the Ninth Circuit
26   will return to the petition and decide whether to grant or deny it, after which either a continued
                                                                         TOUSLEY BRAIN STEPHENS PLLC
     JOINT STATUS REPORT                                                    1700 Seventh Avenue, Suite 2200
     Case No. 18-cv-005277-RBL - 2                                              Seattle, Washington 98101
                                                                          TEL. 206.682.5600 • FAX 206.682.2992
                 Case 3:18-cv-05277-RBL Document 98 Filed 02/27/20 Page 3 of 4




 1   stay in this Court would remain appropriate (if the petition is accepted for consideration) or it
 2   would not, in which case the parties would work together to propose a schedule for this Court’s
 3   consideration.
 4          8.        In the event this Court agrees with Plaintiff that the stay in this case is or should
 5   be lifted, the parties jointly request that they be directed to propose to the Court an agreed
 6   schedule or, if they cannot agree, their respective proposed schedules within [14] days of the

 7   Court’s direction.
 8
 9
10
11
     Dated: February 27, 2020                        By: Todd Logan
12                                                      One of Plaintiff’s Attorneys
13                                                   EDELSON PC
                                                     Rafey S. Balabanian*
14                                                   rbalabanian@edelson.com
                                                     Todd Logan*
15                                                   tlogan@edelson.com
                                                     Brandt Silver-Korn*
16                                                   bsilverkorn@edelson.com
                                                     123 Townsend Street, Suite 100
17                                                   San Francisco, CA 94110
                                                     Tel: 415.212.9300
18                                                   Fax: 415.373.9435
19                                                   *Admitted pro hac vice
20
                                                     By: Cecily C. Shiel
21                                                      One of Plaintiff’s Attorneys
22                                                   TOUSLEY BRAIN STEPHENS PLLC
                                                     Cecily C. Shiel, #WSBA 50061
23                                                   1700 Seventh Avenue, Suite 2200
                                                     Seattle, Washington 98101-4416
24                                                   Tel: 206.682.5600
                                                     Fax: 206.682.2992
25                                                   Email: jstrabuk@tousley.com
                                                     Email: cshiel@tousley.com
26
                                                                          TOUSLEY BRAIN STEPHENS PLLC
     JOINT STATUS REPORT                                                     1700 Seventh Avenue, Suite 2200
     Case No. 18-cv-005277-RBL - 3                                               Seattle, Washington 98101
                                                                           TEL. 206.682.5600 • FAX 206.682.2992
               Case 3:18-cv-05277-RBL Document 98 Filed 02/27/20 Page 4 of 4




 1   DATED: February 27, 2020                By: s/    Behnam Dayamin
                                                      Behnam Dayanim (pro hac vice)
 2                                                    C. Reade Jacob (pro hac vice)
                                                      Edward George (pro hac vice)
 3
                                                      PAUL HASTINGS LLP
 4                                                    875 15th Street, NW
                                                      Washington, DC 20005
 5                                                    Tel: 202.551.1737
                                                      Email: bdayanim@paulhastings.com
 6                                                    Email: readejacob@paulhastings.com
                                                      Email: edwardgeorge@paulhastings.com
 7
 8                                           Attorneys for Defendant Playtika, Ltd.

 9
10
11   DATED: February 27, 2020                By: s/    John A. Tondini
                                             John A. Tondini, WSBA #19092
12                                           BYRNES KELLER CROMWELL LLP
                                             1000 Second Avenue, 38th Floor
13                                           Seattle, Washington 98104
                                             Phone: 206.622.2000
14
                                                     Fax: 206.622.2522 Email:
15                                           jtondini@byrneskeller.com

16
17

18
     DATED: February 27, 2020                By: s/    John Nadolenco
19                                           John Nadolenco, CA # 181128 (pro hac vice)
                                             MAYER BROWN LLP
20                                           350 South Grand Avenue, 25th floor
                                             Los Angeles CA, 90071
21                                           Phone: 213.229.5173
                                             Email: jnadolenco@mayerbrown.com
22
                                             Attorneys for Defendant Caesars Interactive
23                                           Entertainment, LLC.

24
25
26
                                                            TOUSLEY BRAIN STEPHENS PLLC
     JOINT STATUS REPORT                                       1700 Seventh Avenue, Suite 2200
     Case No. 18-cv-005277-RBL - 4                                 Seattle, Washington 98101
                                                             TEL. 206.682.5600 • FAX 206.682.2992
